Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claim(s) 1-14 were previously pending and were rejected in the previous office action. Claim(s) 1, 3, 7, and 12 were amended. Claim(s) 2, 4-5, 8-9, 11, and 13 were left as originally/previously presented. Claim(s) 6, 10, and 14 were canceled. Claim(s) 15-16 were newly added. Claim(s) 1-5, 7-9, 11-13, and 15-16 are currently pending and have been examined. 

Priority
	Acknowledgment is made of applicant’s claim for foreign priority filed in Germany on May, 24, 2019, under 35 U.S.C. 119 (a)-(d).

Response to Arguments
Claim Rejections - 35 USC § 101
	Applicant’s amendments and arguments, see page 6 of Applicant’s Response, filed July, 29, 2022, with respect to ‘Alice,’ 35 USC § 101 rejection to Claim(s) 1-5, 7-9, 11-13, and 15-16 has been fully considered and are persuasive. The 35 U.S.C. 101 rejection for Claim(s) 1-5, 7-9, 11-13, and 15-16 have been withdrawn. 
	Examiner, respectfully, notes that applicant has provided an improved process for the autonomous aircraft to reach a vehicle accurately without making a mistake, see applicants’ specification Page 9, Lines 25-29.

Claim Rejections - 35 USC § 103
	Applicant’s arguments with respect to Claim(s) 1-5, 7-9, 11-13, and 15-16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
Claim(s) 1-5 and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim(s) 1-5 and 15 the phrase "…for example…," renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Examiner, respectfully, suggest applicant consider amending the limitation to recite “…by an aircraft, controlled….” Therefore, the claim is indefinite. 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 9,928,474) in view of Maheshwari et al. (US 2019/0130342) and further in view of Fadell et al. (US 2015/0120598 A1), and Ekkel et al. (US 2018/0234531 A1).
	Regarding Claim 1, Evans et al., teaches a method for delivering and/or collecting an object at a place of destination (2) by a vehicle (3), the method comprising:
defining a geographical position of the place of destination (2). (Column 3, Lines 55-65); and (Column 24, Lines 4-10 and 22-25)(Evans et al. teaches a user can make a purchase request, which, will include the user’s delivery location. Evans et al., further, teaches that the system can determine if a mobile base will be within a delivery area that includes the users specified delivery location (i.e., defining a geographical position). The system will anticipate thee demand for delivery location in a delivery area and position the mobile bases within the delivery areas, see Column 3, Lines 55-65)

moving the vehicle (3) in a direction of the geographical position of the place of destination (2). (Column 25, Lines 24-39)(Evans et al. teaches that mobile base can be directed (i.e., moving the vehicle) to the delivery are where the transportation units will transport items to  the user specified delivery locations. Evans et al., further, teaches that the mobile bases can be manually and/or automatically directed to the delivery area(s)/location(s), see Column 25, Lines 27-33)

when the vehicle (3) has reached the local area (8) of the place of destination (2), automatic signaling, to a communication device (7) at the place of the destination, an arrival of the vehicle (3) in the local area (8) by the electronic control device (4) on-board the vehicle by a wireless communication device (5) on-board the vehicle controlled by the electronic control device (4). (Column 5, Lines 1-10); and (Column 25, Lines 37-46)(Evans et al. teaches that the mobile base management system can track the coordinates of the mobile bases. When the mobile base has reached the delivery area (i.e., local area of the place of destination) then a notification will be sent to user providing a confirmation that an ordered item is in the mobile base and that the ordered item will soon be delivered by a transportation unit. Examiner, respectfully, notes that the communications to and from the mobile bases  can be made by utilizing wireless antennas (i.e., wireless communication device) of the mobile bases to the management system, Column 11, Lines 36-41 and 46-56) 
following reception of the signaling by the communication device at the place of destination (2), automatically generating a notification at the place of destination of the arrival of the vehicle (3) by an electronic control device (6) at the place of destination on controlling the communication device (7) at the place of destination. (Column 5, Lines 1-10); Column 12, Lines 9-18); and (Column 25, Lines 37-46)(Evans et al. teaches that the mobile base management system can track the coordinates of the mobile bases. When the mobile base has reached the delivery area (i.e., local area of the place of destination) then a notification (i.e., automatically generating a notification at the place of destination of the arrival of the vehicle) will be sent to user providing a confirmation that an ordered item is in the mobile base and that the ordered item will soon be delivered by a transportation unit. Examiner, respectfully, notes that the users are able to view a map on a website that shows  and updates the current location of the mobile base. Examiner, also, notes that the communication can be sent from the mobile base to the remote computing resources and/or mobile base management system, which, will then be sent to the user, see Column 12, Lines 16-29)
stopping the vehicle (3) in the local area (8) of the place of destination (2). (Column 13, 14-21); and (Column 14, Lines 16-28)(Evans et al. teaches that the mobile base can have stopping points within the delivery area. The mobile base can have a central stopping point within the geographic area, which, the transportation units will depart and return before the mobile base continues to travel (i.e., stopping the vehicle in the local area of the place of the destination))
handing over the object which is to be delivered and/or collected from and/or into the vehicle (3). (Column 26, Lines 24-32); (Column 28, Lines 38-47 and 64-67); and (Column 29, Lines 1-5)(Evans et al. teaches that a transportation unit such as an automated aerial vehicle can be used to transport item to and from the mobile base (i.e., delivered and/or collected). Evans et al., further, teaches that the transportation units can travel to the mobile base to receive the items (i.e., handing over the object))
wherein the handing over of the object to be delivered and/or collected is performed within the local area (8) of the place of the destination (2) by an aircraft, for example a drone, . (Evans et al. teaches that a transportation unit such as an automated aerial vehicle (i.e., drone) can be used to transport the item to and from the mobile base (i.e., delivered and/or collected). Evans et al., further, teaches that the transportation units can travel to the mobile base to receive the items. Evans et al., also, teaches that the mobile base is able to send instructions to control the transportation unit for delivering and/or receiving the items.

	With respect to the above limitations: while Evans et al. teaches a mobile base that includes an internal computing system and wireless antenna for communicating with various system. Evans et al., further, teaches that the mobile device is able to maneuver to a geographical area within a user’s delivery location, which, the mobile base will stop within the geographical location. The mobile base will then hand over the package to an automated aerial vehicle for making the delivery to the user. However, Evans et al., doesn’t explicitly teach that geographical position will be provided to the vehicles device and the device will then determine when the vehicle has reached the local area place of destination. Evans et al., also, doesn’t explicitly teach that the device located at the destination will control the drone. Evans, also, doesn’t explicitly teach that the device at the destination will receive an arrival signal and then transmit a confirmation signal to the vehicle. 
	But,  Maheshwari et al. in the analogous art of delivery, teaches 
providing the geographical position to an electronic control device. (Paragraph 0024 and 0045-0046)(Maheshwari et al. teaches an autonomous and/or semi-autonomous robotic vehicle that contains a processor (i.e., electronic control device). The processor can obtain supplemental delivery information, which, will be used maneuver the robotic vehicle to the specific delivery location within the delivery area. Maheshwari et al., further, teaches that the supplemental  delivery information can include the primary delivery location and/or secondary delivery location information (i.e., geographical position)) 
automatically determining, by the electronic control device whether the vehicle (3) has reached a local area (8) of the place of destination. (Paragraph 0090)(Maheshwari et al. teaches the processor of the robotic vehicle can determine whether the robotic vehicle is at the specific delivery location (i.e., has reached a local area of the place of destination))  
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a mobile base that has an internal computing system that is able autonomously maneuver to a geographical area, which, an aerial vehicle will then deliver and/or provide a package to and from the mobile base of Evans et al., by incorporating the teachings of an robotic vehicle processor that is able to receive delivery information and the robotic processor will maneuver the vehicle to the delivery location, which, the process is able to determine that the vehicle is at the delivery location of Maheshwari et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to accurately determine an delivery location for maneuvering the vehicle to that specific delivery location. (Maheshwari et al.: Paragraph 0026)
	With respect to the above limitations: while Maheshwari et al. teaches a robotic vehicle that is able to receive delivery information and the robotic processor will maneuver the vehicle to the delivery location, which the vehicle via the processor is able to determine that the vehicle is at the delivery location. However, Evans et al. and Maheshwari et al., do not explicitly teach that the device located at the destination will control the drone. Evans et al. and Maheshwari et al., also, do not explicitly teach that the device at the destination will receive an arrival signal and then transmit a confirmation signal to the vehicle. 
	But, Fadell et al. in the analogous art of delivery, teaches controlled by the electronic control device (6) at the place of the destination. (Paragraph(s) 0329 and 0371)(Fadell et al. teaches a deliverer DL can consist of a drone that is attempting to deliver a package to a  portion of an environment such as  a structure. This structure is at an entryway, which, the structure includes a smart doorbell (i.e., electronic control device at the place of the destination). Fadell et al., further, teaches that the deliverer DL can be instructed (i.e., controlled) how to carry out the package drop-off by the doorbell (i.e., electronic control device). Examiner, also, notes that the deliverer DL can be a drone)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a mobile base that has an internal computing system that is able autonomously maneuver to a geographical area, which, an aerial vehicle will then deliver and/or provide a package to and from the mobile base of Evans et al. and  an robotic vehicle processor that is able to receive delivery information and the robotic processor will maneuver the vehicle to the delivery location, which, the process is able to determine that the vehicle is at the delivery location of Maheshwari et al., by incorporating the teachings of a smart device instructing a drone to deliver the package to certain location at the delivery location of Fadell et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the security of an attempted package delivery at the users home. (Fadell et al.: Paragraph 0369)
	With respect to the above limitations: while Fadell et al. teaches a drone receiving delivery instructions from a smart doorbell. However, Evans et al., Maheshwari et al., and Fadell et al., do not explicitly teach that the device at the destination will receive an arrival signal and then transmit a confirmation signal to the vehicle.
	But, Ekkel et al. in the analogous art of delivery, wherein the electronic control device (6) at the place of the destination (2) is configured, following the reception of the arrival signaling, to transmit confirmation information relating to the reception of the arrival signaling via the communication device (7) at the place of destination to the wireless communication device (5) on-board the vehicle. (Paragraph(s) 0171, 0189, and 0190-0191)(Ekkel et al. teaches a GPS system that can determine the position of the vehicle. The system will provide an approach signal (i.e., arrival signal) once the vehicle enters into a predetermined range relative to the intended delivery address. This range may be a range in distance to the arrival at the intended delivery address. Ekkel et al., further, teaches that the approach signal (i.e., arrival signal) can be provided to the addressee especially to the stationary device (i.e., electronic control device at the place of the destination). Once the approach signal is sent to the addressee the addressee can then send a non-available and/or available signal to the communication system of the tracking device located within the delivery vehicle (i.e., wireless communication device on-board the vehicle). Examiner, respectfully, notes that the stationary device can comprise of a door bell located next to the door. Examiner, also, notes that the delivery vehicle can consist of a drone)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a mobile base that has an internal computing system that is able autonomously maneuver to a geographical area, which, an aerial vehicle will then deliver and/or provide a package to and from the mobile base of Evans et al., an robotic vehicle processor that is able to receive delivery information and the robotic processor will maneuver the vehicle to the delivery location, which, the process is able to determine that the vehicle is at the delivery location of Maheshwari et al., and a smart device instructing a drone to deliver the package to certain location at the delivery location of Fadell et al., by incorporating the teachings of a drone providing an arrival signal to the doorbell device at the delivery destination, which, the doorbell system will provide an available signal back to the tracking device of the drone of Ekkel et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to reduce the number of times a delivery cannot successfully be made. (Ekkel et al.: Paragraph 0004)
	
	Regarding Claim 5, Evans et al./Maheshwari et al./Fadell et al./Ekkel et al., teaches all the limitations as applied to Claim 1 and wherein a movement of the vehicle (3) in the direction of the defined geographical position of destination (2) is controlled partially autonomously or fully autonomously.  (Column 12, Lines 31-37); and (Column 25, Lines 24-33 and 37-39)(Evans et al. teaches the mobile base/machine may be controlled manually (i.e., partially autonomously or automated (i.e., fully autonomously) to the delivery area)
	
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 9,928,474) in view of Maheshwari et al. and Fadell et al. (US 2015/0120598 A1) and Ekkel et al. (US 2018/0234531 A1), as applied to Claim 1, and further in view of Gamara (WO 2017/079290 A1) .
	Regarding Claim 2, Evans et al./Maheshwari et al./Fadell et al./Ekkel et al., teaches all the limitations as applied to Claim 1 and 
wherein the wireless communication device (5) on-board the vehicle and/or the communication device (7) at the place of destination has/have only one local area communication zone. (Column 10, Lines 46-65); and (Column 11, Lines 1-11)(Evans et al. teaches a user electronic device (i.e., communication device at the place of destination) can be used direct communication between the user and an agent via a network (i.e., local area communication zone)

	With respect to the above limitations: while Evans et al. teaches a user electronic device can be used to direct communication between a user and an agent via a network. However, Evans et al., Maheshwari et al., Fadell et al., Ekkel et al., do not explicitly teach that the user and the mobile vehicle will have two communication based on a local area being within a spatial area.
	But, Gamara in the analogous art of delivery, teaches the local area (8) of the place of destination(2) is defined by a spatial area of a duly performed, two-way information transmission between the wireless communication device (5) on-board the vehicle and the communication device (7) at the place of destination. (Paragraph 0123)(Gamara teaches a user and a mobile vehicle can establish a wireless communication link for determining a spatial location of the user relative the autonomous vehicle. Gamara, further, teaches that GPS data information can be provide between the two entities for determining a relative distance and/or direction of the user (i.e.., local area of the place of destination is defined by a spatial area). The system can detect that the user is in the geographic region or vicinity near the autonomous vehicle based on determining a spatial location of the user relative to the autonomous vehicle, which, GPS information of the users’ location  will be provided to the vehicle)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a mobile base that has an internal computing system that is able autonomously maneuver to a geographical area, which, an aerial vehicle will then deliver and/or provide a package to and from the mobile base of Evans et al., an robotic vehicle processor that is able to receive delivery information and the robotic processor will maneuver the vehicle to the delivery location, which, the process is able to determine that the vehicle is at the delivery location of Maheshwari et al., a smart device instructing a drone to deliver the package to certain location at the delivery location of Fadell et al., and a drone providing an arrival signal to the doorbell device at the delivery destination, which, the doorbell system will provide an available signal back to the tracking device of the drone of Ekkel et al., by incorporating the teachings of a system detecting the location of a user within a geographic region/vicinity by determining the spatial location of the user relative to the autonomous vehicle by the entities providing GPS location information to each other of Gamara, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to ensure that the autonomous vehicle will converge upon the user’s location, even if the user moves or travels away from the geographic location. (Gamara: Paragraph 0151) 

	Regarding Claim 3, Evans et al./Maheshwari et al./Fadell et al./Ekkel et al., teaches all the limitations as applied to Claim 1.
	However, Evans et al./Maheshwari et al./Fadell et al., do not explicitly teach wherein the local area (8) of the place of destination (2) is defined by a predetermined spatial and predetermined temporal distance from the vehicle (3) to the geographical position of the place of destination (2).
	But, Ekkel et al. in the analogous art of delivery, teaches wherein the local area (8) of the place of destination (2) is defined by a predetermined temporal distance from the vehicle (3) to the geographical position of the place of destination (2). (Paragraph 0057)(Ekkel et al. teaches a tracking system that can determine the position of the vehicle as it enters into the predetermined range relating to the intended delivery address (i.e., local area of the place of destination), which, the range is based on an estimated time of arrival at the intended delivery address (i.e., predetermined temporal distance). Examiner, respectfully, notes that based on BRI of applicant’s specification on paragraph 0036 recites “the temporal distance represents the estimated time of arrival of the vehicle at the geographical position of the place of destination or the remaining time period until this position is reached,” thus Ekkel et al. teaches a temporal distance when the system can determine the range of the vehicle based on the estimated time of arrival to the intended delivery address)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a mobile base that has an internal computing system that is able autonomously maneuver to a geographical area, which, an aerial vehicle will then deliver and/or provide a package to and from the mobile base of Evans et al., an robotic vehicle processor that is able to receive delivery information and the robotic processor will maneuver the vehicle to the delivery location, which, the process is able to determine that the vehicle is at the delivery location of Maheshwari et al., and a smart device instructing a drone to deliver the package to certain location at the delivery location of Fadell et al., by incorporating the teachings of determining the position of the vehicle based on the estimated time of arrival to the intended delivery destination of Ekkel et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to reduce the number of times a delivery cannot successfully be made. (Ekkel et al.: Paragraph 0004)
	With respect to the above limitations: while Ekkel et al. teaches determining the position of the vehicle based on the estimated time of arrival to the intended delivery destination. However, Evans et al., Maheshwari et al., Fadell et al., and Ekkel et al., do not explicitly teach determining the local area of the vehicle based on a spatial distance to the geographical position of the place of destination. 
	But, Gamara in the analogous art of delivery, teaches wherein the local area (8) of the place of destination (2) is defined by a predetermined spatial distance from the vehicle (3) to the geographical position of the place of destination (2). (Paragraph 0123)(Gamara teaches a user can provide a destination. The system can detect that the user is in the geographic region or vicinity near the autonomous vehicle based on determining a spatial location (I e.., predetermined spatial distance) of the user relative to the autonomous vehicle, which, GPS information of the users’ location  will be provided to the vehicle)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a mobile base that has an internal computing system that is able autonomously maneuver to a geographical area, which, an aerial vehicle will then deliver and/or provide a package to and from the mobile base of Evans et al., an robotic vehicle processor that is able to receive delivery information and the robotic processor will maneuver the vehicle to the delivery location, which, the process is able to determine that the vehicle is at the delivery location of Maheshwari et al., a smart device instructing a drone to deliver the package to certain location at the delivery location of Fadell et al., and determining the position of the vehicle based on the estimated time of arrival to the intended delivery destination of Ekkel et al., by incorporating the teachings of a system detecting the location of a user within a geographic region/vicinity by determining the spatial location of the user relative to the autonomous vehicle and providing the GPS location of the user of Gamara, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to ensure that the autonomous vehicle will converge upon the user’s location, even if the user moves or travels away from the geographic location. (Gamara: Paragraph 0151) 

Claim(s) 4, 7-9, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 9,928,474) in view of Maheshwari et al. and Fadell et al. (US 2015/0120598 A1) and Ekkel et al. (US 2018/0234531 A1),  and further in view of Wang (US 2018/0364062) .
Regarding Claim 4, Evans et al./Maheshwari et al./Fadell et al./Ekkel et al., teaches all the limitations as applied to Claim 1 and  

wherein the determined time of arrival is transmitted from the control device (4) on-board the vehicle to the electronic control device (6) at the place of destination by the communication devices (5,7) on-board the vehicle and at the place of destination. (Column 12, Lines 9-18); and (Column 25, Lines 37-46)(Evans et al. teaches that the mobile base management system can track the coordinates of the mobile bases. When the mobile base has reached the delivery area (i.e., local area of the place of destination) then a notification (i.e., automatically generating a notification at the place of destination of the arrival of the vehicle) will be sent to user providing a confirmation that an ordered item is in the mobile base and that the ordered item will soon be delivered by a transportation unit. Evans et al., further, teaches that the notification provided to the user can include the estimated arrival time for the mobile base to arrive at the delivery area and/or the transportation unit at the user specified delivery location. Examiner, also, notes that the communication can be sent from the mobile base to the remote computing resources and/or mobile base management system, which, will then be sent to the user, see Column 12, Lines 16-29)
	With respect to the above limitations: while Evans et al. teaches a mobile base system that can track the coordinates of the mobile base and when the mobile base reaches the delivery area a notification will be sent to the user for providing a confirmation that the ordered item will be delivered soon. However, Evans et al., Maheshwari et al., Fadell, and Ekkel et al., do not explicitly teach an estimated time of arrival of the vehicle will be determined by the vehicle device as the vehicle travels in the direction of the destination. 
	But, Wang in the analogous art of determining ETA’s for a delivery service, teaches wherein an estimated time of arrival of the vehicle (3) at the place of destination (2) is determined by the electronic control device (4) on-board the vehicle during a movement of the vehicle (3) in the direction of the defined geographical position of the place of destination (2). (Paragraph(s) 0054, 0062, 0090-0091, and 0112)(Wang teaches that a current location of the drivers computing device can be determined by a location identifier, which, the location identifier includes GPS data of the driver, see paragraph 0054 and 0062. Wang, further, teaches that the system can determine the current location, time, speed, and user data of the driver along a route segment, which, the system can establish an ETA for the driver from the current geographic location of the driver to the scheduled destination location (i.e., during a movement of the vehicle in the direction of the defined geographical position of the place of destination), see paragraph 0090-0091, which, the ETA can be transmitted to the user via SMS) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a mobile base that has an internal computing system that is able autonomously maneuver to a geographical area, which, an aerial vehicle will then deliver and/or provide a package to and from the mobile base based on an estimated time of arrival/delivery of Evans et al., an robotic vehicle processor that is able to receive delivery information and the robotic processor will maneuver the vehicle to the delivery location, which, the process is able to determine that the vehicle is at the delivery location of Maheshwari et al., a smart device instructing a drone to deliver the package to certain location at the delivery location of Fadell et al., and determining the position of the vehicle based on the estimated time of arrival to the intended delivery destination, which, the ETA can be provided to am addressee when receiving an approach signal or proximity signal Ekkel et al., by incorporating the teachings of a system determining the current location of the driver via the drivers mobile device and then determining an ETA based on the drivers current location to the destination, which, the ETA will be provided to the customer of Wang, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve the accuracy of calculating and displaying estimated time of arrivals’ to a user. (Wang: Abstract and Paragraph 0004)

	Regarding Claim 7, Evans et al., teaches a system for delivering and/or collecting an object at a place of destination (2) by a vehicle (3), the system comprising: 
an electronic control device (4) on-board the vehicle which controls a wireless communication device (5) on-board the vehicle. (Column 7, Lines 52, 67)(Evans et al. teaches the mobile base includes one or more internal computing system (i.e., electronic control device on-board the vehicle), which, can be used to obtain information from a remote computing resource and/or mobile base management system)
a communication device (7) at the place of destination controlled by an electronic control device (6) at the place of destination, said communication device (7) being configured to exchange information with the wireless communication device (5) on-board the vehicle. (Column 11, Lines 36-41); (Column 12, Lines 9-18); and (Column 25, Lines 37-46)(Evans et al. teaches the communications to and from the mobile bases can be made by utilizing wireless antennas (i.e., wireless communication device) of the mobile bases. Evans et al., further, teaches when the mobile base has reached the delivery area (i.e., local area of the place of destination) then a notification will be sent to user providing a confirmation that an ordered item is in the mobile base and that the ordered item will soon be delivered by a transportation unit)
wherein the electronic control device (4) on-board the vehicle is configured:


if the vehicle (3) has reached the local area (8) of the place of destination (2), to signal the arrival of the vehicle (3) in the local area (8) automatically to the communication device (6) at the place of destination by the wireless communication device (5) on-board the vehicle. (Column 12, Lines 9-18); and (Column 25, Lines 37-46)(Evans et al. teaches that the mobile base management system can track the coordinates of the mobile bases. When the mobile base has reached the delivery area (i.e., local area of the place of destination) then a notification will be sent to user providing a confirmation that an ordered item is in the mobile base and that the ordered item will soon be delivered by a transportation unit. Examiner, respectfully, notes that the communications to and from the mobile bases  can be made by utilizing wireless antennas (i.e., wireless communication device) of the mobile bases, Column 11, Lines 36-41)
wherein the electronic control device (6) at the place of the destination is configured, following the reception of the arrival signaling by the communication device (7) at the place of destination, to automatically generate a notification at the place of destination (2) relating to the arrival of the vehicle (3). (Column 12, Lines 9-18); and (Column 25, Lines 37-46)(Evans et al. teaches that the mobile base management system can track the coordinates of the mobile bases. When the mobile base has reached the delivery area (i.e., local area of the place of destination) then a notification (i.e., automatically generating a notification at the place of destination of the arrival of the vehicle) will be sent to user providing a confirmation that an ordered item is in the mobile base and that the ordered item will soon be delivered by a transportation unit. Examiner, respectfully, notes that the users are able to view a map on a website that shows  and updates the current location of the mobile base. Examiner, also, notes that the communication can be sent from the mobile base to the remote computing resources and/or mobile base management system, which, will then be sent to the user, see Column 12, Lines 16-29)
 

	With respect to the above limitations: while Evans et al. teaches a mobile base that includes an internal computing system and wireless antenna for communicating with various system. Evans et al., further, teaches that the mobile device is able to maneuver to a geographical area within a user’s delivery location, which, the mobile base will stop within the geographical location. The mobile base will then hand over the package to an automated aerial vehicle for making the delivery to the user. However, Evans et al., doesn’t explicitly teach that geographical position will be provided to the vehicles device and the device will then determine when the vehicle has reached the local area place of destination. Evans et al., also, doesn’t explicitly teach that the device located at the destination will control the drone. Evans, also, doesn’t explicitly teach that the device at the destination will receive an arrival signal and then transmit a confirmation signal to the vehicle. Evans, also, doesn’t explicitly teach that a previously geographical position will be provided to the vehicles device and the device will then determine when the vehicle has reached the local area place of destination. 
	But, Maheshwari et al. in the analogous art of delivery, teaches 
to receive a defined geographical position of the place of destination. (Paragraph 0024 and 0045-0046)(Maheshwari et al. teaches an autonomous and/or semi-autonomous robotic vehicle that contains a processor (i.e., electronic control device). The processor can obtain supplemental delivery information, which, will be used maneuver the robotic vehicle to the specific delivery location within the delivery area. Maheshwari et al., further, teaches that the supplemental  delivery information can include the primary delivery location and/or secondary delivery location information (i.e., geographical position))
to determine automatically, when the vehicle moves in the direction of the defined geographical position of the place of destination (2), whether the vehicle (3) has reached a local area of the place destination (2). (Paragraph 0090)(Maheshwari et al. teaches the processor of the robotic vehicle can determine whether the robotic vehicle is at the specific delivery location (i.e., has reached a local area of the place of destination))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a mobile base that has an internal computing system that is able autonomously maneuver to a geographical area, which, an aerial vehicle will then deliver and/or provide a package to and from the mobile base of Evans et al., by incorporating the teachings of an robotic vehicle processor that is able to receive delivery information and the robotic processor will maneuver the vehicle to the delivery location, which, the process is able to determine that the vehicle is at the delivery location of Maheshwari et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to accurately determine an delivery location for maneuvering the vehicle to that specific delivery location. (Maheshwari et al.: Paragraph 0026)
	With respect to the above limitations: while Maheshwari et al. teaches a robotic vehicle that contains a processor, which, the processor can obtain supplemental delivery information, which, will be used to maneuver the robotic vehicle to the specific delivery location within the delivery area. And the supplemental  delivery information can include the primary delivery location and/or secondary delivery location information, which,  will allow the processor of the robotic vehicle to determine whether the robotic vehicle is at the specific delivery location. However, Evans et al. and Maheshwari et al., do not explicitly teach that geographical position will be provided to the vehicles device and the device will then determine when the vehicle has reached the local area place of destination. Evans et al. and Maheshwari et al., also, do not explicitly teach that the device located at the destination will control the drone. Evans and Maheshwari et al., also, do not explicitly teach that the device at the destination will receive an arrival signal and then transmit a confirmation signal to the vehicle. Evans and Maheshwari et al., also, do not explicitly teach defining a geographical position for a destination based on previously defined information. 
	But, Fadell et al. in the analogous art of delivery, teaches controlled by the electronic control device (6) at the place of the destination. (Paragraph(s) 0329 and 0371)(Fadell et al. teaches a deliverer DL can consist of a drone that is attempting to deliver a package to a  portion of an environment such as  a structure. This structure is at an entryway, which, the structure includes a smart doorbell (i.e., electronic control device at the place of the destination). Fadell et al., further, teaches that the deliverer DL can be instructed (i.e., controlled) how to carry out the package drop-off by the doorbell (i.e., electronic control device). Examiner, also, notes that the )
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a mobile base that has an internal computing system that is able autonomously maneuver to a geographical area, which, an aerial vehicle will then deliver and/or provide a package to and from the mobile base of Evans et al. and  an robotic vehicle processor that is able to receive delivery information and the robotic processor will maneuver the vehicle to the delivery location, which, the process is able to determine that the vehicle is at the delivery location of Maheshwari et al., by incorporating the teachings of a smart device instructing a drone to deliver the package to certain location at the delivery location of Fadell et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the security of an attempted package delivery at the users home. (Fadell et al.: Paragraph 0369)
	With respect to the above limitations: while Fadell et al. teaches a drone receiving delivery instructions from a smart doorbell. However, Evans et al., Maheshwari et al., and Fadell et al., do not explicitly teach that the device at the destination will receive an arrival signal and then transmit a confirmation signal to the vehicle. Evans et al., Maheshwari et al., and Fadell et al., also do not explicitly teach defining a geographical position for a destination based on previously defined information.
	But, Ekkel et al. in the analogous art of delivery, wherein the electronic control device (6) at the place of the destination (2) is configured, following the reception of the arrival signaling, to transmit confirmation information relating to the reception of the arrival signaling via the communication device (7) at the place of destination to the wireless communication device (5) on-board the vehicle. (Paragraph(s) 0171, 0189, and 0190-0191)(Ekkel et al. teaches a GPS system that can determine the position of the vehicle. The system will provide an approach signal (i.e., arrival signal) once the vehicle enters into a predetermined range relative to the intended delivery address. This range may be a range in distance to the arrival at the intended delivery address. Ekkel et al., further, teaches that the approach signal (i.e., arrival signal) can be provided to the addressee especially to the stationary device (i.e., electronic control device at the place of the destination). Once the approach signal is sent to the addressee the addressee can the send a non-available and/or available signal to the communication system of the tracking device located within the delivery vehicle (i.e., wireless communication device on-board the vehicle). Examiner, respectfully, notes that the stationary device can comprise of a door bell located next to the door. Examiner, also, notes that the delivery vehicle can consist of a drone)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a mobile base that has an internal computing system that is able autonomously maneuver to a geographical area, which, an aerial vehicle will then deliver and/or provide a package to and from the mobile base of Evans et al., an robotic vehicle processor that is able to receive delivery information and the robotic processor will maneuver the vehicle to the delivery location, which, the process is able to determine that the vehicle is at the delivery location of Maheshwari et al., and a smart device instructing a drone to deliver the package to certain location at the delivery location of Fadell et al., by incorporating the teachings of a drone providing an arrival signal to the doorbell device at the delivery destination, which, the doorbell system will provide an available signal back to the tracking device of the drone of Ekkel et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to reduce the number of times a delivery cannot successfully be made. (Ekkel et al.: Paragraph 0004)
	With respect to the above limitations: while Ekkel et al. teaches a drone receiving arrival signals from a destination device after the destination device receives an arrival notification from the drone. delivery instructions from a smart doorbell. However, Evans et al., Maheshwari et al., and Fadell et al., do not explicitly teach defining a geographical position for a destination based on previously defined information.
	But, Wang in the analogous art of delivery services, teaches previously defined geographical position. (Paragraph 0045)(Wang teaches one or more geographic zones can be identified based on historical service request from a customer that includes the customers pickup and drop-off geographic zones)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a mobile base that has an internal computing system that is able autonomously maneuver to a geographical area, which, an aerial vehicle will then deliver and/or provide a package to and from the mobile base of Evans et al., an robotic vehicle processor that is able to receive delivery information and the robotic processor will maneuver the vehicle to the delivery location, which, the process is able to determine that the vehicle is at the delivery location of Maheshwari et al., a smart device instructing a drone to deliver the package to certain location at the delivery location of Fadell et al., and a drone providing an arrival signal to the doorbell device at the delivery destination, which, the doorbell system will provide an available signal back to the tracking device of the drone of Ekkel et al., by incorporating the teachings of a system that can determine a geographical zone for pick-up and/or drop-off locations based on historical customer request data that included geographic location zones of Wang, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help provide more accurate information to a user. (Wang: Abstract and Paragraph 0080) 

	Regarding Claim 8, Evans et al./Maheshwari et al./Fadell et al./Ekkel et al./Wang, teaches all the limitations as applied to Claim 7 and wherein the place of destination (2) is a building. (Column 1, Lines 31-32); and (Column 3, Lines 14-17)(Evans et al. teaches that he delivery location can be a stadium (i.e., building), see Column 3, Lines 14-17, and/or a home (i.e., building), see Column 1, Lines 31-32)

	Regarding Claim 9, Evans et al./Maheshwari et al./Fadell et al./Ekkel et al./Wang, teaches all the limitations as applied to Claim 7.
	However, Evans et al./Maheshwari et al., do not explicitly teach wherein the electronic control device (6) at the place of destination is a control device controlling a door communication system (9) of the building (2).
	But, Fadell et al. in the analogous art of delivery, teaches wherein the electronic control device (6) at the place of destination is a control device controlling a door communication system (9) of the building (2). (Paragraph 0063-0064 and 0345)(Fadell et al. teaches a smart home sensing component can determine when a delivery person or the truck of the delivery person is approaching and once the deliverer is within a predetermined distance the smart doorbell (i.e., door communication system) will ask the suspected deliverer if they are a delivery person. Examiner, respectfully, notes that a user can use a portable electronic device (i.e., electronic control device) at the home can send commends over a computing system and relay those commands to the spokesman nods in the smart-home. Such spokesman nodes include the smart doorbell, see paragraph(s) 0063-0064) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a mobile base that has an internal computing system that is able to autonomously maneuver to a geographical area such as a user home and/or stadium of Evans et al. and an robotic vehicle processor that is able to receive delivery information, the robotic processor will maneuver the vehicle to the delivery location, which, the process is able to determine that the vehicle is at the delivery location of Maheshwari et al., by incorporating the teachings of a user that can use a portable electronic device at home to set commends for a smart-home doorbell system, which, the doorbell system is able to determine when a delivery person and/or truck is approaching the home for delivery of Fadell et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the security of an attempted package delivery at the users home. (Fadell et al.: Paragraph 0369)

	 Regarding Claim 13, Evans et al./Maheshwari et al./Fadell et al./Ekkel et al./Wang, teaches all the limitations as applied to Claim 7 and wherein the vehicle (3) is a partially autonomously or fully autonomously controlled vehicle. (See relevant rejection of Claim(s) 5 and 7)

	Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 9,928,474) in view of Maheshwari et al. and Fadell et al. (US 2015/0120598 A1) and Ekkel et al. (US 2018/0234531 A1) and Wang (US 2018/0364062), as applied to Claim 7, and further in view of Gamara (WO 2017/079290 A1) .
	Regarding Claim 11, Evans et al./Maheshwari et al./Fadell et al./Ekkel et al./Wang/Gamara, teaches all the limitations as applied to Claim 7 and 
wherein the wireless communication device (5) on-board the vehicle and/or the communication device (7) at the place of the destination has/have only one local area communication zone. (See, relevant rejection(s) of Claim(s) 2(a) and 7)
the local area (8) of the place of destination (2) is defined by the spatial area of a duly performed, two-way information transmission between the wireless communication device (5) on-board the vehicle and the communication device (7) at the place of destination. (See, relevant rejection(s) of Claim(s) 2(b) and 7)

	Regarding Claim 12, Evans et al./Maheshwari et al./Fadell et al./Ekkel et al./Wang/Gamara, teaches all the limitations as applied to Claim 7 and wherein a navigation device (11) on-board the vehicle connected in an information-transmitting manner to the electronic control device (4) on-board the vehicle, both device begin configured to define the local area (8) of the place of destination (2) by a predeterminable spatial and predeterminable temporal distance from the vehicle (3) to the geographical position of the place of destination (2). (See, relevant rejection(s) of Claim(s) 3 and 7)
	
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 9,928,474) in view of Maheshwari et al. (US 2019/0130342) and Fadell et al. (US 2015/0120598 A1), and Ekkel et al. (US 2018/0234531 A1), as applied to Claim 1, and Parkash et al. (US 9,704,409).
	Regarding Claim 15, Evans et al./Maheshwari et al./Fadell et al./Ekkel et al., teaches all the limitations as applied to Claim 1.
	However, Evans et al./Maheshwari et al./Fadell et al./Ekkel et al., do not explicitly teaches wherein a set of commands to control the aircraft is generated from a text message indicating a location where the vehicle (3) is stopped. 
	But, Parkash et al. in the analogous art of UAV’s delivering goods while receiving a message for piggybacking on a stopped vehicle, teaches wherein a set of commands to control the aircraft is generated from a text message indicating a location where the vehicle (3) is stopped. (Column 11, Lines 10-14 and 35-52; Column 14, Lines 17-26; Column 27, Lines 21-28 and 34-39; and Column 28, Lines 32-42)(Parkash et al. teaches a processor located within a UAV. The processor within the UAV is able to communicate with candidate vehicles or users within the candidate vehicles. The processor is able to receive text messages from an occupant in a candidate vehicle, which, the text message will reveal the vehicle destination. The processor will receive the text message information via a communication link. The processor can determine a landing location for the vehicle, which, the processor will control the UAV to a rendezvous point to meet the vehicle. The rendezvous point can be a stationary point (i.e., stopping point) for landing or docking on a moving vehicle. Examiner, respectfully, notes that the UAV can land/dock on a stopped vehicle after the processor receives a text message of the vehicles location)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a mobile base that has an internal computing system that is able autonomously maneuver to a geographical area, which, an aerial vehicle will then deliver and/or provide a package to and from the mobile base of Evans et al., an robotic vehicle processor that is able to receive delivery information and the robotic processor will maneuver the vehicle to the delivery location, which, the process is able to determine that the vehicle is at the delivery location of Maheshwari et al., a smart device instructing a drone to deliver the package to certain location at the delivery location of Fadell et al., and  a drone providing an arrival signal to the doorbell device at the delivery destination, which, the doorbell system will provide an available signal back to the tracking device of the drone of Ekkel et al., by incorporating the teachings of a UAV processor that will receive a vehicle destination location position, which, the position information provided to the UAV will allow the UAV to meet the vehicle while stopped and piggyback on the vehicle to a delivery location of Parkash et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent delivery delays by UAV’s. (Parkash et al.: Column 1, Lines 19-29)

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al. (US 9,928,474) in view of Maheshwari et al. and Fadell et al. (US 2015/0120598 A1) and Ekkel et al. (US 2018/0234531 A1)  and Wang (US 2018/0364062), as applied to Claim 7, and Parkash et al. (US 9,704,409) .
Regarding Claim 16, Evans et al./Maheshwari et al./Fadell et al./Ekkel et al./Wang/Parkash et al., teaches all the limitations as applied to Claim 7 and wherein a set of commands to control the aircraft is generated from a text message indicating a location where the vehicle (3) is stopped. (See, relevant rejection(s) of Claim(s) 7 and 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Package Delivery Problems with Coordinating Agents,” by Gaurish Telang, Stony Brook University, December 2019, (hereinafter Package). Package teaches a horsefly and a reverse horse fly problem. Package teaches the above problems take into account drones and delivery trucks, which, the system will determine delivery routes and sequence package delivery orders. Package, further, teaches that the system will determine delivery drones for delivering packages to a number of customers. The system will also determine the delivery vehicles and delivery drones that are to meet-up at certain points during and after delivery of the packages. Examiner, respectfully, notes that the prior art references fails to predate Applicants priority date. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628